 

Exhibit 10.2

[Employee, Director and Consultant Form]

CTI BIOPHARMA CORP.

2015 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is dated as of
[___________, 20__] (the “Grant Date”) by and between CTI BioPharma Corp., a
Washington corporation (the “Corporation”), and [______________] (the
“Participant”).

W I T N E S S E T H

WHEREAS, pursuant to and under the CTI BioPharma Corp. 2015 Equity Incentive
Plan (the “Plan”), the Corporation desires to grant to the Participant,
effective as of the date hereof, a restricted stock award (the “Award”), upon
the terms and conditions set forth herein and in the Plan.

NOW THEREFORE, in consideration of the mutual promises made herein and the
mutual benefits to be derived therefrom, the parties agree as follows:

1.   Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

2.   Grant.  According to and subject to the terms and conditions of this Award
Agreement and the Plan, the Corporation hereby grants to the Participant an
Award with respect to an aggregate of [______________] restricted shares of
Common Stock of the Corporation (the “Restricted Shares”).  A copy of the Plan
is publicly available and has been filed with the Securities and Exchange
Commission and will be furnished to the Participant upon the Participant’s
request.

3.   Vesting; Forfeiture.

(a)    Vesting.  Subject to the Sections 3(c) and (d) below, the Award shall
vest and become nonforfeitable with respect to [________] percent of the total
number of Restricted Shares subject to the Award (subject to adjustment under
Section 7.1 of the Plan) on each of [______________]; provided, however, if the
Participant is a member of the Board (a “Director”) and a Change in Control
occurs, any Restricted Shares that are outstanding and unvested immediately
prior to the Change in Control shall accelerate and become vested upon (or, to
the extent necessary to give effect to the acceleration, immediately prior to)
the Change in Control.

 

--------------------------------------------------------------------------------

 

(b)    Change in Control.  For purposes of this Award Agreement, a “Change in
Control” shall be deemed to have occurred as of the first day, after the date of
grant of the particular award, that any one or more of the following conditions
shall have been satisfied:

 

(i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (1) the then-outstanding shares of common stock of the
Corporation (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (a), the
following acquisitions shall not constitute a Change in Control; (A) any
acquisition directly from the Corporation, (B) any acquisition by the
Corporation, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any affiliate of the Corporation
or a successor, or (D) any acquisition by any entity pursuant to a transaction
that complies with Sections 3(b)(iii)(1), (2) and (3) below;

 

(ii)

Individuals who, as of the Grant Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Grant Date whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

(iii)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business

 

--------------------------------------------------------------------------------

 

 

Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation's assets directly or through one or more subsidiaries (a “Parent”))
in substantially the same proportions as their ownership immediately prior to
such Business Combination of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or a Parent or
any employee benefit plan (or related trust) of the Corporation or such entity
resulting from such Business Combination or Parent) beneficially owns, directly
or indirectly, 50% or more of, respectively, the then-outstanding shares of
common stock of the entity resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such entity,
except to the extent that the ownership of 50% or more existed prior to the
Business Combination, and (3) at least a majority of the members of the board of
directors or trustees of the entity resulting from such Business Combination or
a Parent were members of the Incumbent Board at the time of the execution of the
initial agreement or of the action of the Board providing for such Business
Combination; or 

 

(iv)

Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation other than in the context of a transaction that
does not constitute a Change in Control under clause (iii) above.

(c)    Termination of Service.  Notwithstanding any other provision herein, upon
the date on which the Participant has a Termination of Service (regardless of
the reason for such Termination of Service, whether with or without cause,
voluntarily or involuntarily, or due to death or disability) (the “Termination
Date”), the Participant’s Restricted Shares (and related Restricted Property as
defined in Section 8 hereof), to the extent such shares of Common Stock have not
become vested pursuant to Section 3(a) above, as of the Termination Date, shall
be forfeited to the Corporation as provided in Section 3(d) below, upon the
Termination Date; provided, however, that if the Participant is a U.S. employee
and is entitled to any accelerated vesting of the Restricted Shares in
connection with such Termination of Service pursuant to the express provisions
of any employment agreement, service agreement, severance agreement or similar
agreement between the Participant and the Corporation or any of its Subsidiaries
then in effect (a “Service Agreement”), such accelerated vesting provisions
shall apply.

For purposes of this Award Agreement, “Termination of Service” means (a) in the
case of an employee, a cessation of the employee-employer relationship between
the employee and the Corporation or one of its Subsidiaries for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, disability or the disaffiliation of a Subsidiary, but
excluding any such termination where there is a simultaneous reemployment by the
Corporation or one of its Subsidiaries; (b) in the case of a consultant, a
cessation of the service relationship between the consultant and the Corporation
or one of its Subsidiaries for any reason, including, but not by way of
limitation, a termination by resignation, discharge, death, disability, or the
disaffiliation of a Subsidiary, but excluding any such termination where there
is a simultaneous re-engagement of the consultant by the Corporation or one of
its Subsidiaries; and (c) in the case of a Director, a cessation of the
Director’s service on the Board for any

 

--------------------------------------------------------------------------------

 

reason, including, but not by way of limitation, a termination by resignation,
death, disability or non-reelection to the Board.  The determination of whether
a Termination of Service has occurred shall be made by the Administrator, in its
sole discretion, in accordance with the terms of the Plan including, without
limitation, Section 6 of the Plan.

Unless otherwise expressly provided by the Corporation, in the event that: (1)
the Participant is, on the Grant Date, both an employee of the Corporation or
one of its Subsidiaries and a Director, the determination of whether a
Termination of Service has occurred with respect to the Participant shall be
determined by reference to the date on which the Participant is no longer an
employee of the Corporation or one of its Subsidiaries; and (2) in the event the
Participant is, on the Grant Date, not an employee of the Corporation or one of
its Subsidiaries and is both a Director and a consultant, the determination of
whether a Termination of Service has occurred with respect to the Participant
shall be determined by reference to the date on which the Participant is no
longer a Director.  

(d)    Forfeiture Procedures. Upon the occurrence of any forfeiture of
Restricted Shares pursuant to Section 3(c) above, such unvested, forfeited
Restricted Shares and related Restricted Property shall be automatically
transferred to the Corporation as of the applicable forfeiture date without any
other action by the Participant (or the Participant’s beneficiary or personal
representative in the event of the Participant’s death or disability, as
applicable).  No consideration shall be paid by the Corporation with respect to
such transfer.  The Corporation may exercise its powers under Section 7(d)
hereof and take any other action necessary or advisable to evidence such
transfer.  The Participant (or the Participant’s beneficiary or personal
representative in the event of the Participant’s death or disability, as
applicable) shall deliver any additional documents of transfer that the
Corporation may request to confirm the transfer of such unvested, forfeited
Restricted Shares and related Restricted Property to the Corporation.

4.   Continuance of Employment/Service Required; No Employment/Service
Commitment.  The Participant must remain employed by, or continue to provide
services to, the Corporation or any Subsidiary through each applicable vesting
date in order to vest in the Restricted Shares.  Employment or service for only
a portion of the vesting period, even if a substantial portion, will not entitle
the Participant to any proportionate vesting or avoid or mitigate a termination
of rights and benefits upon or following a Termination of Service as provided in
Section 3 above or under the Plan.

The Restricted Shares and the Participant’s participation in the Plan shall not
create a right to continued employment or service with the Corporation or any
Subsidiary nor shall it create a right to employment or be interpreted as
forming an employment or services contract with the Corporation or any
Subsidiary and shall not interfere with the ability of the Corporation or any
Subsidiary, as applicable, to terminate the Participant’s employment or service
relationship (if any) or affect the right of the Corporation or any Subsidiary
to increase or decrease the Participant’s other compensation.  Nothing in this
Award Agreement, however, is intended to adversely affect any contractual
right(s) of the Participant, independent of the Award and this Award Agreement,
between the Participant and Corporation or any Subsidiary without his or her
consent thereto.

5.   Dividend and Voting Rights.  After the Grant Date, the Participant shall be
entitled to cash dividends and voting rights with respect to the Restricted
Shares; provided, however, that

 

--------------------------------------------------------------------------------

 

such rights shall terminate immediately as to any Restricted Shares that are
forfeited pursuant to Section 3 above; and provided, further, that the
Participant agrees that promptly following any such forfeiture of Restricted
Shares, the Participant will make a cash payment to the Corporation equal to the
amount of any cash dividends received by the Participant in respect of any such
unvested, forfeited Restricted Shares.  To the extent the Restricted Shares are
forfeited after the record date and before the payment date for a particular
dividend, the Participant shall, promptly after the dividend is paid, make a
cash payment to the Corporation equal to the amount of any such cash dividend
received by the Participant in respect of such forfeited Restricted Shares.

6.   Restrictions on Transfer.  Prior to the time that they have become vested
pursuant to Section 3 hereof, neither the Restricted Shares, nor any interest
therein, amount payable in respect thereof, or Restricted Property (as defined
in Section 8 hereof) shall be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge, either
voluntarily or involuntarily.  The transfer restrictions of this Section 6 shall
not apply to (a) transfers to the Corporation, or (b) transfers by will or the
laws of descent and distribution.

7.   Stock Certificates.  The Corporation shall issue the Restricted Shares
subject to the Award either: (a) in book entry form; or (b) in certificate form,
as follows:

(a)    Book Entry Form.  Registered in the name of the Participant with
notations regarding the applicable restrictions on transfer imposed under this
Award Agreement.

(b)    Certificates to be Held by Corporation; Legend.  Any certificates
representing the Restricted Shares that may be delivered to the Participant by
the Corporation prior to vesting shall be redelivered to the Corporation to be
held by the Corporation until the restrictions on such Restricted Shares lapse
and the Restricted Shares vest or the Restricted Shares represented thereby have
been forfeited hereunder.  Such certificates shall bear the following legend and
any other legends the Corporation may determine to be necessary or advisable to
comply with all applicable laws, rules, and regulations:

“The ownership of this certificate and the shares of common stock evidenced
hereby and any interest therein are subject to substantial restrictions on
transfer under an Agreement entered into between the registered owner and CTI
BioPharma Corp.  A copy of such Agreement is on file in the office of the
Secretary of CTI BioPharma Corp.”

(c)    Delivery of Certificates Upon Vesting.  Promptly after the vesting of any
shares of Restricted Shares pursuant to Section 3 hereof and the satisfaction of
any and all related Tax-Related Items pursuant to Section 9, the Corporation
shall, as applicable, either remove the notations on any Restricted Shares
issued in book entry form which have vested or deliver to the Participant a
certificate or certificates without any vesting restriction legend(s) evidencing
the number of Restricted Shares which have vested (or, in either case, such
lesser number of Restricted Shares as may result after giving effect to Section
9).  The Participant (or the beneficiary or personal representative of the
Participant in the event of the Participant’s death or disability, as the case
may be) shall deliver to the Corporation any representations or other documents
or assurances as the Corporation or its counsel may determine to be necessary or
advisable in order to ensure compliance with all applicable laws, rules, and
regulations with

 

--------------------------------------------------------------------------------

 

respect to the grant of the Award and the delivery of shares of Common Stock
(“Shares”) in respect thereof.  The Shares so delivered shall no longer be
Restricted Shares.

(d)    Stock Power; Power of Attorney.  Concurrently with the execution and
delivery of this Award Agreement, the Participant shall deliver to the
Corporation an executed stock power in the form attached hereto as Exhibit A, in
blank, with respect to the Restricted Shares.  The Corporation shall not deliver
any share certificates, or the electronic equivalent, in accordance with this
Award Agreement unless and until the Corporation shall have received such stock
power executed by the Participant.  The Participant, by acceptance of the Award,
shall be deemed to appoint, and does so appoint by execution of this Award
Agreement, the Corporation and each of its authorized representatives as the
Participant’s attorney(s)‑in‑fact to effect any transfer of unvested forfeited
Shares (or shares otherwise reacquired by the Corporation hereunder) to the
Corporation as may be required pursuant to the Plan or this Award Agreement and
to execute such documents as the Corporation or such representatives deem
necessary or advisable in connection with any such transfer.

8.   Adjustments upon Specified Events.  Upon the occurrence of certain events
relating to the Corporation’s common stock contemplated by Section 7.1 of the
Plan, the Administrator shall make adjustments in accordance with such section
in the number and kind of securities that may become vested under the Award.  If
any adjustment is made under Section 7.1 of the Plan and the Restricted Shares
are not fully vested upon such event or prior thereto, the restrictions
applicable to such Restricted Shares shall continue in effect with respect to
any consideration, property or other securities (the “Restricted Property” and,
for the purposes of this Award Agreement, “Restricted Shares” shall include
“Restricted Property”, unless the context otherwise requires) received in
respect of such Restricted Shares.  Such Restricted Property shall vest at such
times and in such proportion as the Restricted Shares to which the Restricted
Property is attributable vest, or would have vested pursuant to the terms hereof
if such Restricted Shares had remained outstanding.  To the extent that the
Restricted Property includes any cash (other than regular cash dividends), such
cash shall be invested, pursuant to policies established by the Administrator,
in interest bearing, Federal Deposit Insurance Corporation insured (subject to
applicable insurance limits) deposits of a depository institution selected by
the Administrator, the earnings on which shall be added to and become a part of
the Restricted Property.

9.   Tax Withholding.  The Participant acknowledges that, regardless of any
action taken by the Corporation or, if different, the Subsidiary employing or
retaining the Participant, the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”), is and remains the
Participant’s responsibility and may exceed the amount actually withheld by the
Corporation or the Subsidiary employing or retaining the Participant.  The
Participant further acknowledges that the Corporation and/or the Subsidiary
employing or retaining the Participant (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Shares, including, but not limited to, the grant,
vesting or release of the Restricted Shares, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt of any dividends; and (2)
do not commit to and are under no obligation to structure the terms of the grant
or any aspect of the Restricted Shares to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result except as

 

--------------------------------------------------------------------------------

 

otherwise provided in the Award Agreement or any other agreement with the
Participant.  Further, if the Participant is subject to Tax-Related Items in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, the Participant acknowledges
that the Corporation and/or the Subsidiary employing or retaining the
Participant (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Corporation
and/or the Subsidiary employing or retaining the Participant to satisfy all
Tax-Related Items.  In this regard, the Participant authorizes the Corporation
and/or the Subsidiary employing or retaining the Participant, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:

(a)    withholding from the Participant’s wages or other cash compensation
payable to the Participant by the Corporation and/or the Subsidiary employing or
retaining the Participant; or

(b)    withholding from proceeds of the sale of Shares released upon vesting of
the Restricted Shares either through:

 

·

a voluntary sale by the Participant by providing irrevocable instructions to the
broker designated by the Participant to remit funds required to satisfy all or a
portion of the Tax-Related Items to the Corporation and/or the Subsidiary
employing or retaining the Participant; or

 

·

through a mandatory sale arranged by the Corporation on the Participant’s behalf
pursuant to this authorization (without further consent); or

(c)    withholding of Shares to be issued upon settlement of the Restricted
Shares if permitted by the Corporation, in its sole discretion. The withholding
of Shares shall be subject to such rules and procedures as the Administrator may
impose, and shall not be available if the Participant makes or has made an
election pursuant to Section 83(b) of the Code with respect to such Award.

Depending on the withholding method, the Corporation and/or the Subsidiary
employing or retaining the Participant may withhold or account for Tax-Related
Items by considering applicable minimum statutory withholding rates or other
applicable withholding rates, including maximum applicable rates, in which case
the Participant will receive a refund of any over-withheld amount in cash and
will have no entitlement to the common stock equivalent.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, in no event will Shares
be withheld in excess of the applicable minimum statutory withholding
rate.  Further, for tax purposes, the Participant is deemed to have been issued
the full number of Shares subject to the Restricted Shares, notwithstanding that
a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.

 

--------------------------------------------------------------------------------

 

Finally, the Participant agrees to pay to the Corporation or the Subsidiary
employing or retaining the Participant, including through a payment in cash or
check, any amount of Tax-Related Items that the Corporation or the Subsidiary
employing or retaining the Participant may be required to withhold or account
for as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described.  The Corporation may refuse to
deliver the Shares or the proceeds of the sale of Shares, if the Participant
fails to comply with the Participant’s obligations in connection with the
Tax-Related Items.

10.   Nature of Grant.  In accepting the Award of the Restricted Shares, the
Participant acknowledges, understands and agrees that:

(a)    the Plan is established voluntarily by the Corporation, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Corporation at any time, to the extent permitted by the Plan;

(b)    the Award of the Restricted Shares is voluntary and occasional and does
not create any contractual or other right to receive future Awards, or benefits
in lieu of Awards, even if Awards have been granted in the past;

(c)    all decisions with respect to future awards or other grants, if any, will
be at the sole discretion of the Corporation;

(d)    the Participant is voluntarily participating in the Plan;

(e)    the Restricted Shares and the Shares subject to the Restricted Shares are
not intended to replace any pension rights or compensation;

(f)    the Restricted Shares and the Shares subject to the Restricted Shares,
and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

(g)    the future value of the Shares is unknown, indeterminable and cannot be
predicted with certainty;

(h)    unless otherwise provided in the Plan or by the Corporation in its sole
discretion, the Restricted Shares and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Restricted Shares or any
such benefits transferred to, or assumed by, another company nor be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the Corporation’s Shares; and

(i)    the Participant acknowledges and agrees that neither the Corporation nor
any Subsidiary shall be liable for any foreign exchange rate fluctuation between
the Participant’s local currency and the United States Dollar that may affect
the value of the Restricted Shares or of any amounts due to the Participant
pursuant to the vesting of the Restricted Shares or subsequent sale of Shares
acquired under the Plan.

11.   No Advice Regarding Grant.  The Participant is hereby advised to consult
with his or her own tax, legal and/or investment advisors with respect to any
advice the Participant may determine is needed or appropriate with respect to
the Restricted Shares (including, without

 

--------------------------------------------------------------------------------

 

limitation, to determine the federal, foreign, state, local, estate and/or gift
tax consequences with respect to the Award) or to his or her participation in
the Plan.  Neither the Corporation nor any of its officers, directors,
affiliates or advisors makes any representation (except for the terms and
conditions expressly set forth in this Award Agreement) or recommendation with
respect to the Award or the Participant’s participation in the Plan.

12.   Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data by and among, as applicable, the Corporation, the
Participant’s employer and any Subsidiaries ("Data") for the exclusive purpose
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that the Corporation, the Participant’s
employer or any Subsidiary retaining the Participant may hold certain personal
information about Participant, including, but not limited to, the Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any Common Stock
or directorships held in the Corporation, details of all Restricted Shares or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.  The Participant understands
that Data may be transferred to E*Trade Financial Services, Inc. or any other
possible recipients which may be assisting the Corporation (presently or in the
future) with the implementation, administration and management of the Plan.  The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country.  The Participant understands that, if he or she resides
outside the United States, the Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s employer’s human resources representative or the Subsidiary
retaining the Participant.  The Participant authorizes the Corporation, E*Trade
Financial Services, Inc. and any other possible recipients which may assist the
Corporation (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan.  The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan.  The
Participant understands that, if he or she resides outside the United States,
the Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Participant’s employer’s human resources representative or
the Subsidiary retaining the Participant.  Further, the Participant understands
that the Participant is providing the consents herein on a purely voluntary
basis.  If the Participant does not consent, or if the Participant later seeks
to revoke the Participant’s consent, the Participant’s employment status or
service and career with the Participant’s employer or the Subsidiary retaining
the Participant will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Corporation may
not be able to grant Restricted Shares to the Participant or administer or
maintain such Restricted Shares. Therefore, Participant understands that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan.  For more information on the

 

--------------------------------------------------------------------------------

 

consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact the Participant’s
employer’s human resources representative or the Subsidiary retaining the
Participant.

13.   Insider Trading Restrictions/Market Abuse Laws.  The Participant
acknowledges that the Participant may be subject to insider trading restrictions
and/or market abuse laws in applicable jurisdictions, including the United
States and the Participant’s country of residence (if different), which may
affect his or her ability to acquire or sell Shares or rights to Shares (e.g.,
Restricted Shares) under the Plan during such times as the Participant is
considered to have “inside information” regarding the Corporation (as defined by
the laws in the applicable jurisdictions, including the United States and the
Participant’s country of residence).  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Corporation insider trading policy.  The
Participant is responsible for ensuring compliance with any applicable
restrictions and is advised to consult his or her personal legal advisor on this
matter.

14.   Notices.  Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s
address last reflected on the Corporation’s payroll records or at such other
address as either party may hereafter designate in writing to the other.  Any
notice shall be delivered in person or shall be enclosed in a properly sealed
envelope, addressed as aforesaid, registered or certified, and deposited
(postage and registry or certification fee prepaid) in a post office or branch
post office regularly maintained by the United States Government or any
equivalent non-United States postal office.  Any such notice shall be given only
when received, but if the Participant is no longer employed by or providing
services to the Corporation or a Subsidiary, shall be deemed to have been duly
given five business days after the date mailed in accordance with the foregoing
provisions of this Section 14.

15.   Plan.  The Award and all rights of the Participant under this Award
Agreement are subject to the terms and conditions of the Plan, incorporated
herein by reference.  The Participant agrees to be bound by the terms of the
Plan and this Award Agreement.  The Participant acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Award
Agreement.  Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Administrator do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Administrator so conferred by appropriate action
of the Administrator under the Plan after the date hereof.

16.   Entire Agreement.  This Award Agreement and the Plan (and, if the
Participant is a U.S. employee, any Service Agreement as to any accelerated
vesting right as contemplated by Section 3(c), but only as to such an
accelerated vesting right)  constitute the entire agreement and supersede all
prior understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof.  In the event of any conflict between this
Award Agreement, the Plan and Service Agreement (if any) in effect, the terms of
the Plan shall control.  

The Plan may be amended, suspended or terminated pursuant to Section 8.6 of the
Plan.  This Award Agreement may be amended by the Administrator from time to
time, provided that any such amendment must be in writing and signed by the
Corporation.  Except as otherwise

 

--------------------------------------------------------------------------------

 

provided in the Plan, any such amendment that materially and adversely affects
the Participant’s rights under this Award Agreement requires the consent of the
Participant in order to be effective with respect to the Restricted Shares,
provided that such consent shall not be required if the Administrator
determines, in its sole and absolute discretion, that the amendment is required
or advisable in order for the Corporation, the Plan or this Award to satisfy
applicable law, to meet the requirements of any accounting standard or to avoid
any adverse accounting treatment. The Corporation may, however, unilaterally
waive any provision hereof in writing to the extent such waiver does not
adversely affect the interests of the Participant hereunder, but no such waiver
shall operate as or be construed to be a subsequent waiver of the same provision
or a waiver of any other provision hereof.

17.   Counterparts.  This Award Agreement may be executed simultaneously in any
number of counterparts, including through electronic transmission, each of which
counterparts shall be deemed an original but all of which together shall
constitute one and the same instrument.  

18.   Section Headings.  The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

19.   Governing Law; Venue.  This Award Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Washington
without regard to conflict of law principles thereunder.  For purposes of
litigating any dispute that arises under this grant or the Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Washington, and agree that such litigation shall be conducted in the courts of
King County, Washington, or the federal courts for the United States for the
Western District of Washington, where this grant is made and/or to be performed.

20.   Clawback Policy.  The Restricted Shares are subject to the terms of any
recoupment, clawback or similar policies of the Corporation as may be in effect
from time to time, as well as any similar provisions of applicable law (in each
case, without regard to whether any such policy or applicable law was
implemented or promulgated, as applicable, after the date the Restricted Shares
were granted), any of which could in certain circumstances require repayment or
forfeiture of the Restricted Shares or other cash or property received with
respect to the Restricted Shares (including any value received from a
disposition of the Shares).

21.   Electronic Delivery and Acceptance.  The Corporation may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Corporation or a third party designated by the Corporation.

22.   Severability.  The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

23.   Imposition of Other Requirements.  Subject to Section 16 of this Award
Agreement, the Corporation reserves the right to impose other requirements on
the Participant’s participation in the Plan, on the Restricted Shares and on any
Shares acquired under the Plan, to the extent the Corporation determines it is
necessary or advisable for legal or administrative

 

--------------------------------------------------------------------------------

 

reasons and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

24.   Effect of this Agreement.  Subject to the Corporation’s right to terminate
the Restricted Shares pursuant to Section 8.6 of the Plan, this Award Agreement
shall be assumed by, be binding upon and inure to the benefit of any successor
or successors to the Corporation.

***

 

--------------------------------------------------------------------------------

 

 

 

CTI BIOPHARMA CORP.,

 

a Washington corporation

 

 

 

 

By:

 

 

 

 

 

[Name], [Title]

 

 

 

PARTICIPANT

 

 

 

 

 

Signature

 

 

 

Print Name

 

--------------------------------------------------------------------------------

 

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
between CTI BioPharma Corp., a Washington corporation (the “Corporation”), and
the individual named below (the “Individual”) dated as of _____________, 20__,
the Individual hereby sells, assigns and transfers to the Corporation, an
aggregate ________ shares of Common Stock of the Corporation, standing in the
Individual’s name on the books of the Corporation and represented by book entry
or stock certificate number(s) _____________________________________________ to
which this instrument is attached, and hereby irrevocably constitutes and
appoints _________________ ____________________________________ as his or her
attorney in fact and agent to transfer such shares on the books of the
Corporation, with full power of substitution in the premises.

Dated: _____________, ________

 

 

 

 

Signature

 

 

 

Print Name

(Instruction: Please do not fill in any blanks other than the signature
line.  The purpose of the assignment is to enable the Corporation to exercise
its sale/purchase option set forth in the Restricted Stock Award Agreement
without requiring additional signatures on the part of the Individual.

 